Continued from 12 “the applied art still teaches the claim elements.
Regarding independent claim 1, Applicant alleges that Hajimusa et al (U.S. Patent No. 10,409,406) does not disclose steps (i), (ii), and (v) combined together, namely:
(i)	detecting at least one contact on a touch entry element of said terminal, said
at least one contact defining said at least one datum entered on said terminal;
(ii)	defining a contact area on said touch entry element based on the detected at
least one contact;
[...]
	(v)	(v) determining a percentage value of said contact area covered by said erasure
area;

because none of the passages of Hajimusa disclose a determination of a first area (e.g. a contact area defined by the tactile input of a data to be validated) covered by a second area (e.g. an erasure area i.e. the user input in response to the instruction) and a determination of a percentage of overlap of such a first area covered by such a second area, since none of the fields in Hajimusa is a contact field defined by a contact defining the data to be validated.
	Contrary to Applicant’s arguments, Hajimusa discloses that a user interacts with a touch-sensitive screen enabled device by entering an authentication code using a virtual keypad comprising a plurality of virtual keys [column 10, lines 54-62]. An instruction is displayed for the user to interact with the touch-sensitive screen that will obfuscate existing fingerprints/touch marks on the touch-sensitive screen [column 10, line 63 to column 11, line 1]. This may include identifying a number of points or virtual keys on the touch-sensitive screen for the user to touch or traverse [column 11, line 65 to column 12, line 1]. The number of points or virtual keys in the instruction (i.e. the contact area in claim 1) is based on the location of the at least one previous touch sensed by the touch-sensitive screen [column 2, lines 1-4; column 18, lines 47-52]. Thus, the location of the at least one previous touch on a virtual keypad when the user is entering an authentication code defines a contact area for the user to interact with. After displaying the instruction, user input is detected [column 12, line 34]. This user input defines an erasure area. The user’s input is compared to the instruction to determine whether the virtual keys that the user has touched or traversed are the same as the virtual keys identified in the instruction [column 12, lines 34-40, 54-57] and the instruction is displayed until the user has sufficiently touched the screen to obfuscate prior fingerprints/touch marks [column 12, lines 58-64]. Determination if such touches are sufficient requires determining whether some percentage of the virtual keys identified in the instruction have been touched. Thus, Hajimusa is still considered to teach steps (i), (ii), and (v) stated above.
	Regarding independent claim 1, Applicant alleges that neither Hajimusa nor Gay et al (U.S. Patent No. 10,216,403) disclose step (vi) of validating an entry or unlock on the condition that a recovery percentage value is exceeded.
Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Hajimusa in view of Gary et al (U.S. Patent No. 10,216,403) are considered to teach this claim limitation. 
Contrary to Applicant’s arguments, although Hajimusa discloses continuing or completing the transaction when it is determined that the virtual keys the user has touched or traversed is sufficient to obfuscate prior fingerprints/touch marks [column 13, lines 12-13; figure 2], Hajimusa is silent as to whether the user’s authentication code (i.e. said at least one entered datum) is validated after the additional touch input is used to obfuscate prior fingerprints/touch marks. That is, Hajimusa does not expressly teach validating said at least one entered datum when the determined percentage value is equal to or above a predetermined percentage value. Simply put, this is an issue of when such validating is performed, the timing of which Hajimusa is silent on.
Gay was introduced to show that it was well known to validate an entered datum only after such datum has been entered and after some further touch input occurs over the entered datum. Gay discloses detecting a first touch input on a lock interface that may be a shape or an entered password [column 5, lines 21-28; column 7, lines 42-43]. Once the processor has identified the predefined sequence in the user input to unlock the screen, it will monitor if further touch input is provided subsequent to the first touch input [column 8, lines 38-46]. Once further touch input is found after the unlock sequence, the processor will validate the touch inputs, unlock the screen, and execute a particular action [column 2, lines 39-41; column 9, lines 17-20]. Although Gay discloses verifying touch input before the further touch input occurs [column 7, lines 42-46; column 8, lines 38-46], a second verification of the touch input occurs after the further touch input is found, in order to determine what particular action corresponding to the touch input to execute after unlocking the screen [column 2, lines 39-41; column 9, lines 17-20]. The further touch input is performed on the same lock interface as the first touch input and thus, may at least partially cover the touch input. This further touch input aims to solve the same problem as in Hajimusa, namely preventing undesired witnesses from identifying the unlock sequence [Gay, column 2, lines 5-8; Hajimusa, column 1, lines 29-36]. Performing a validation after the further touch input has been received would allow the unlock sequence to be disguised and allow automatic execution of a particular action, thereby increasing efficiency. Since Hajimusa discloses continuing or completing the transaction when it is determined that the virtual keys the user has touched or traversed is sufficient to obfuscate prior fingerprints/touch marks [Hajimusa, column 13, lines 12-13; figure 2], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to validate the authentication code of Hajimusa after receiving the additional touch input to conceal the initial touches, as taught by Gay. This would increase efficiency for the continuing transaction by allowing a particular action to be executed automatically after unlocking the screen. Thus, the combination of Hajimusa in view of Gay are still considered to teach the claim limitation.

/ALVIN H TAN/Primary Examiner, Art Unit 2178